
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10(b)


OPTION SURRENDER


        September 25, 2003

TO J.CREW GROUP, INC.:

        I hereby surrender to J. Crew Group, Inc. (the "Company") the following
portions of the option to purchase shares of common stock of the Company that
was granted to me under the Company's 2003 Equity Incentive Plan (the "Plan")
pursuant to the Stock Option Grant Agreement, dated as of February 20, 2003,
between the Company and me (the "Stock Option Agreement"): (1) the Premium
Option Tranche 1 (as defined in the Stock Option Agreement) to purchase 111,585
shares of common stock and (2) the Premium Option Tranche 2 (as defined in the
Stock Option Agreement) to purchase 111,585 shares of common stock. This
surrender does not affect any other option or restricted stock award that may
have been made to me at any other time. I hereby further acknowledge and agree
that I will have no rights to or interest in the surrendered options effective
as of the date hereof.

        In consideration of the surrender of these options, the Company hereby
agrees to grant to me on the date six months plus one day from the date hereof:
(1) an option to purchase 111,585 shares of common stock at an exercise price
that is not less than the fair market value on the date of grant and (2) an
option to purchase 111,585 shares of common stock at an exercise price that is
not less than fair market value on the date of grant, each to vest in equal
annual installments on the second, third, fourth and fifth anniversaries of my
commencement date of employment, provided that I remain continuously employed by
the Company through each such applicable vesting date. Notwithstanding the
foregoing, (i) in the event that (x) the Company terminates my employment
without Cause (as defined in and pursuant to the Employment Agreement, dated as
of January 24, 2003, between the Company, J.Crew Operating Corp. and me (the
"Employment Agreement")), I terminate my employment for Good Reason (as defined
in the Employment Agreement) or my employment terminates as a result of the
Company's providing notice to me of its intent not to renew the Employment
Period (as defined in the Employment Agreement) prior to the consummation of a
Change in Control (as defined in the Plan) or (y) or my employment is terminated
on account of my death or Disability (as defined in the Employment Agreement) at
any time during the Employment Period (as defined in the Employment Agreement),
the portion of each of the options that would have become vested and exercisable
on the next succeeding vesting date shall vest and become immediately
exercisable and any remaining portion of the options that has not become vested
and exercisable shall immediately expire and be forfeited, (ii) in the event
that, within the two-year period following the consummation of a Change in
Control or within six months prior to a Change in Control if such termination is
in contemplation of a Change in Control, the Company terminates my employment
without Cause, I terminate my employment for Good Reason or my employment
terminates as a result of the Company's providing notice to me of its intent not
to renew the Employment Period, all shares of common stock underlying the
options shall become immediately vested and exercisable, and (iii) if my
employment terminates for any other reason, any portion of the options which has
not become exercisable on such Date of Termination (as defined in the Employment
Agreement) shall immediately expire and be forfeited.

    Very truly yours,                

--------------------------------------------------------------------------------

Jeffrey Pfeifle AGREED:    
J.CREW GROUP, INC.
 
 


--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------





QuickLinks


OPTION SURRENDER
